 LOGAN-MINGO GAS & OIL CO109Engineering DepartmentIncludeddesign engineers A, engineering co-ops, junior clerks,senior clerk, programer A, draftsman A, draftsman B, draftsmen C,experimental technicians, tool makers A, tool maker B, and file clerksAllowed to vote subject to challengedesign engineers B, engineer-ing co-ops B, engineering co-ops C, engineering co-ops D, engineeringtechnician trainees B, engineering technician trainees C, drawingcheckers, and assistant foremanElectronics DepartmentIncludedelectronic techniciansLogan-Mingo Gas&Oil Co,Inc.andLocal Union 505, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,PetitionerCase No9-RC-5968April 18,1966DECISION AND CERTIFICATION OF REPRESENTATIVESOn December 16, 1964, pursuant to a Decision and Direction ofElection issued November 18, 1964, an election by secret ballot wasconducted in the above-entitled proceeding under the direction andsupervision of the Regional Director for Region 9On the conclu-sion of the election, a tally of ballots was furnished the parties, inaccordance with the Board's Rules and Regulations, Series 8, asamended, showing that 12 ballots were cast, of which 5 were for thePetitioner, 3 were against, and 4 were challengedThe challengedballots were sufficient in number to affect the results of the electionThe Employer filed timely objections to conduct affecting the resultsof the electionThe Regional Director caused an investigation ofthe objections and challenges to be made and, on July 2, 1965, issuedand duly served on the parties his Supplemental Decision and OrderIn his Supplemental Decision, the Regional Director overruled theEmployer's objections, sustained the challenge to one ballot, anddirected that the other three challenged ballots be opened and countedThereafter, the Employer timely filed with the Board a request forreview of the Supplemental Decision and Order, limited to the rulingon the objectionsOn August 24, 1965, the Board, having duly con-sidered the matter, granted the Employer's request for review onlyin regard to the Employer's objection 7, and ordered that a hearing be158 NLRB No 9 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDconducted before a Hearing Officer designated by the Regional Direc-tor to resolve the issues raised by the said objection.The remainderof the request for review was denied.On December 30, 1965, HearingOfficer Jack V. Baker, after hearing evidence on objection 7, issuedhis report and recommendations on objections to conduct of the elec-tion, in which he recommended that objection 7 be overruled.The Employer filed timely exceptions to the Hearing Officer's con-clusions and recommendations, requesting the Board to sustain objec-tion 7 and direct a second election.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch -and Members Jenkins and Zagoria].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the policies of the Act to assert jurisdictionherein.2.The labor organization involved 'claims to, represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that all drivers, warehouse-men, mechanics, helpers, washers, and greasers employed by theEmployer at its bulk facilities at Logan and Williamson, West Vir-ginia, excluding all office clerical employees, professional employees,guards, and supervisors as defined in the Act, and all other employees,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.The Board has considered the Hearing Officer's report, theEmployer's exceptions thereto, and the entire record in this case. Inour opinion, the Employer's exceptions raise no issue of fact or lawwhich would warrant reversal of the Hearing Officer's recommenda-tion.The Board hereby adopts the Hearing Officer's recommenda-tion that the Employer's objection 7 to the election be overruled.In accordance with the direction of the Regional. Director in hisSupplemental Decision and Order-a direction which the Employerdid not contest-three of the challenged ballots have been opened andcounted.The revised tally of ballots, which has been furnished tothe parties, shows that of the 11 ballots cast, 8 were for and 3 againstthe Petitioner.As all of the Employer's objections have been over- FAMCO, INC.111ruled and as the Petitioner has obtained a majority of the valid ballotscast,' we shall certify the results of the election.[The Board certified Local Union 505, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the collective-bargaining representative of theemployees of Logan-Mingo Gas & Oil Co., Inc.10n the basis of the initial tally of ballots, the Regional Director recognized that thePetitioner could fail to receivea majority of votes only in the event that two or more ofthe challenged voters were found eligible and voted against the Petitioner.He properlydeemed this to be a remote possibility,since the challenges had been interposed by theEmployer and the three employees had been discharged,allegedly for discriminatoryreasons, on the eve of the election.The Regional Director therefore decided,withoutexception by the Employer,to open and count the three ballots in order to expedite a finaltally of the voting.This action was in no way a determination of the eligibility of thethree voters.As it is now disclosed that all three voted for the Petitioner,a decision asto their eligibility becomes unnecessary to this representation proceeding,since,whetherany or all of the three were eligible or ineligible to vote, the Petitioner has, in any event,received a majority of the valid votes cast.Famco,Inc.andInternational Union,United Automobile, Aero-space and Agricultural Implement Workersof America, UAW-AFL-CIO.Case No. 9-CA-34.93.April 19, 1966DECISION AND ORDEROn January 7, 1966, Trial Examiner Robert L. Piper issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel[Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulingsare hereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions and brief, and the entire recordin this case,and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted theTrial Examiner'sRecommended Order.]158 NLRB No. 23.